Citation Nr: 0301471	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether a substantive appeal was filed in a timely manner 
to complete an appeal for service connection for the 
residuals of a broken nose, post-traumatic stress disorder 
(PTSD) and an irregular heartbeat.   


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty for over 23 years until 
his retirement in December 1994.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's claim for entitlement to service 
connection the residuals of a broken nose, PTSD, and an 
irregular heartbeat was denied by rating action in 
January 2000; the veteran was notified of this denial 
and of his appellate rights by letter dated on March 11, 
2000.

2. A notice of disagreement regarding the RO's decision was 
received in December 2000.

3. The veteran's statements contained in the notice of 
disagreement are the equivalent of a timely request for 
an extension for the time period for filing the 
substantive appeal.

4.  The May 2001 substantive appeal is timely.


CONCLUSION OF LAW

The criteria for submitting a timely substantive appeal as 
to the issues of entitlement to service connection the 
residuals of a broken nose, PTSD, and an irregular 
heartbeat have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302, 
20.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  In view of the grant of 
the current issue, the Board finds that the requirements 
of the VCAA have been satisfied. 

The formality of perfecting an appeal to the Board is part 
of a clear and unambiguous statutory and regulatory scheme 
which requires the filing of both a notice of disagreement 
(NOD) and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated 
by a NOD and completed by substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must 
file a formal appeal within sixty days from the date the 
SOC is mailed, or within the remainder of the one-year 
period from the date the notification of the RO decision 
was mailed, whichever period ends later. 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.300, 20.302 
(2000); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 
By regulation, this formal appeal must consist of either 
"a properly completed VA Form 1-9, . . . or correspondence 
containing the necessary information."38 C.F.R. § 20.202 
(2000). Either the appellant or her representative may 
file a Substantive Appeal. 38 C.F.R. § 20.301(a) (2000).

Upon request, the time period for filing a substantive 
appeal may be extended for a reasonable period for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991). A 
request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the substantive appeal. 38 C.F.R. § 20.303 (2002).  
In the absence of a properly perfected appeal, the Board 
is without jurisdiction to determine the merits of the 
appeal, and the determination becomes final.  38 U.S.C.A. 
§ 7105 (West 1991);  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

In January 2000 the RO denied service connection the 
residuals of a broken nose, PTSD, and an irregular 
heartbeat.  The veteran was notified of that decision and 
of his appellate rights in March 2000.  Received in 
December 2000 was a timely NOD.  At that time the veteran 
requested that the RO furnish him a copy of his service 
medical records and the treatment records from the VA 
medical facility in Columbus, Georgia.  A notation on this 
document shows that the service medical records were sent 
to the veteran in March 2002. 

The RO issued a SOC in January 2001, which informed the 
veteran that in order to continue the appeal, a 
substantive appeal must be filed within 60 days, or within 
one year of the original notification of the rating 
action.  The SOC was mailed to the current address of 
record.  Received in May 2001 was the veteran's VA Form 9, 
substantive appeal. 

Analysis

The record shows that the veteran requested medical 
records when he filed the notice of disagreement.  No 
action was taken on this request until March 2002.  It is 
unclear whether the treatment records from the VA medical 
facility in Columbus, Georgia have been forwarded to the 
veteran.  Therefore the Board construes the December 2000 
request for the records as the equivalent of a request for 
an extension for the time period for filing a substantive 
appeal.  A response to this request had not been made when 
the veteran filed his substantive appeal.  

Thus, the Board finds that the substantive appeal received 
in May 2001 is timely.  38 C.F.R. § 20.303.  Accordingly, 
the appeal of the veteran's claims for entitlement to 
service connection the residuals of a broken nose, PTSD, 
and an irregular heartbeat is perfected.


ORDER

A timely substantive appeal has been received and the 
veteran's appeal for entitlement to service connection the 
residuals of a broken nose, PTSD, and an irregular 
heartbeat, is perfected.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

